Citation Nr: 1748855	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-33 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Mark A. Dunham Sr., Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from July 1956 to February 1957. This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this claim in March 2016 to afford the Veteran a hearing after multiple failed attempts due to the Veteran's change in address.  In September 2016, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In February 2017, the Board again remanded this claim for additional development, including affording the Veteran a VA examination. The case has now been returned to the Board for appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes additional VA treatment records. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, remand is required to obtain a VA examination that is in compliance with a prior Board Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.

In its February 2017 remand, the Board directed the RO to afford the Veteran a VA examination to determine the etiology of any residuals of a head injury. The Board noted that the examination should address, among other things, all current psychiatric and behavioral disorders.  In May 2017, the Veteran was afforded a VA examination for Headaches. The examiner opined that the Veteran's primary stabbing headache was less likely as not incurred in or caused by a head injury during service and included a discussion of medical literature regarding headaches. However, the Board finds that the Veteran was not afforded the appropriate VA examination because the issue on remand was not headaches, but all residuals of a head injury. The Board notes that the Veteran should be afforded a VA examination for residuals of a TBI to encompass the Veteran's claims. 

Second, the Board finds remand is required to obtain private treatment records. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016). The Board notes that the record contains an August 2010 correspondence from Dr. D.L. of Southeastern Independent Psychiatry regarding evaluations conducted in June 2010. The Veteran was diagnosed with major depression single episode and post-traumatic stress disorder secondary to alleged problems after an injury at a parachute retrieval course. Although the private physician indicated that his diagnoses were based on history provided by the patient and uncorroborated by any documentation, these records are of interest as they could include information regarding the etiology of the Veteran's head injury. An attempt to secure these records should be made on remand, as records from these might disclose pertinent evidence.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records including any MRIs that the Veteran reported indicated the date of his head injury and records of neck surgery from the 1980s and 1987 and treatment records from Dr. D.L. of Southeastern Independent Psychiatry. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After any additional records are associated with the claims file, provide the Veteran an examination to determine the nature and etiology of any residuals of a TBI. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following information and opinions:

a) Identify whether there are any residuals of a TBI to include all current psychiatric and behavioral disorders including unspecified neurocognitive disorder, anxiety disorder, and PTSD.

b) Provide an opinion regarding whether any diagnosed residuals of a TBI, at least as likely as not (a 50 percent or greater probability) had their onset in, or were otherwise caused by, active service, to include the Veteran's reported head injury.  For purposes of this opinion only, presume the Veteran's head injury happened as described.

The examiner must address the following:  1) the August 2010 private psychiatrist letter; 2) any MRIs and whether an MRI can indicate the date of the head injury; 3) the March 2013 VA record of the Veteran's reported drug use; 4) April 2013 VA record where the Veteran states his slow speech is secondary to a head injury; 5) the Veteran's hand and head tremors including as noted in the February 2014 VA record; 6) multiple VA treatment records that indicate cognitive dysfunction including April 2017 VA treatment record diagnosing unspecified neurocognitive disorder; 7) medical literature and the association between TBI and psychiatric and/or cognitive and behavioral disorders; 8) the September 2016 Board hearing transcript including the Veteran's lay statements that his head injury resulted in anger, irritability, panic attacks, and impaired decision-making and 9) the May 2017 VA examination with a diagnosis of stabbing headaches which the Veteran stated began after his in-service head injury.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




